[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from a judgment in the Warren County Court of Common Pleas, Juvenile Division, adjudicating Darrell Duncil as a delinquent child for committing acts which, if committed by an adult, would constitute rape.1
Appellant's sole assignment of error is overruled for the reason that we conclude that the trier of fact did not clearly lose its way or create a manifest miscarriage of justice by adjudicating appellant as a delinquent child.  See State v. Thompkins (1997), 78 Ohio St.3d 380,387.  In making this analysis, we are mindful that the original trier of fact was in the best position to judge the credibility of witnesses and the weight to be given the evidence.  See State v. DeHass (1967),10 Ohio St.2d 230, paragraph one of the syllabus.
The judgment of the trial court is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed to appellant.
James E. Walsh, Judge, and Stephen W. Powell, Judge, concur.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.